Case 1:18-cv-01518-MN Document 41 Filed 02/18/20 Page 1 of 15 PageID #: 2176




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 TRACKTIME, LLC

                          Plaintiff,
 v.                                                  Civil Action No. 18-cv-1518 (MN)

 AMAZON.COM, INC., et al.                            PATENT CASE

                           Defendants.               JURY TRIAL DEMANDED



                                       6&+('8/,1*25'(5

        This ______day
             18th      of February                                                    b)
                          ______, 2020, the Court having conducted an initial Rule 16(b)

scheduling conference pursuant to Local Rule 16.1(b), and the parties having determined after

discussion that the matter cannot be resolved at this juncture by settlement, voluntary mediation,

or binding arbitration;

        IT IS HEREBY ORDERED that:

        1.     Rule 26(a)(l) Initial Disclosures and E-Discovery Default Standard. Unless

otherwise agreed to by the parties, the parties shall make their initial disclosures pursuant to

Federal Rule of Civil Procedure 26(a)(l) within fourteen (14) days of the date the Court enters

this Order. If they have not already done so, the parties are to review the Court’s Default Standard

for Discovery, Including Discovery of Electronically Stored Information (‘‘ESI”), which is

posted at http://www.ded.uscourts.gov (see Other Resources, Default Standard for Discovery)

and is incorporated herein by reference.

        2.     Joinder of Other Parties and Amendment of Pleadings. All motions to join other

parties, and to amend or supplement the pleadings, shall be filed on or before June 18, 2020.




                                                 1
Case 1:18-cv-01518-MN Document 41 Filed 02/18/20 Page 2 of 15 PageID #: 2177




Unless otherwise ordered by the Court, any motion to join a party or motion to amend the pleadings

shall be made pursuant to the procedures set forth in Paragraphs 8(g) and 9.

        3.      Application to Court for Protective Order. Should counsel find it will be necessary

to apply to the Court for a protective order specifying terms and conditions for the disclosure of

confidential information, counsel should confer and attempt to reach an agreement on a proposed

form of order and submit it to the Court within fourteen (14) days from the date the Court enters

this Order. Should counsel be unable to reach an agreement on a proposed form of order, counsel

must follow the provisions of Paragraph 8(g) below.

       Any proposed protective order must include the following paragraph:

               Other Proceedings. By entering this order and limiting the
               disclosure of information in this case, the Court does not intend to
               preclude another court from finding that information may be
               relevant and subject to disclosure in another case. Any person or
               party subject to this order who becomes subject to a motion to
               disclose another party’s information designated “confidential” [the
               parties should list any other level of designation, such as “highly
               confidential,” which may be provided for in the protective order]
               pursuant to this order shall promptly notify that party of the motion
               so that the party may have an opportunity to appear and be heard
               on whether that information should be disclosed.

        4.     Papers Filed Under Seal. In accordance with section G of the Revised

Administrative Procedures Governing Filing and Service by Electronic Means, a redacted version

of any sealed document shall be filed electronically within seven (7) days of the filing of the sealed

document.

        5.     Courtesy Copies. The parties shall provide to the Court two (2) courtesy copies

of all briefs and any other document filed in support of any briefs (i.e., appendices, exhibits,

declarations, affidavits etc.). This provision also applies to papers filed under seal. All courtesy

copies shall be double-sided.


                                                  2
Case 1:18-cv-01518-MN Document 41 Filed 02/18/20 Page 3 of 15 PageID #: 2178




       6.      ADR Process. This matter is referred to a magistrate judge to explore the possibility

of alternative dispute resolution.

       7.      Disclosures. Absent agreement among the parties, and approval of the Court:

               (a)      By February 28, 2020, Plaintiff shall identify the accused product(s),

including accused methods and systems, and its damages model, as well as the asserted patent(s)

that the accused product(s) allegedly infringe(s). Plaintiff shall also produce the file history for

each asserted patent.

                a)       By April 3, 2020, Defendant shall produce core technical documents

related to the accused product(s), sufficient to show how the accused product(s) work(s),

including but not limited to non-publicly available operation manuals, product literature,

schematics, and specifications. Defendant shall also produce sales figures for the accused

product(s).

                b)       By May 22, 2020, Plaintiff shall produce an initial claim chart relating

each known accused product to the asserted claims each such product allegedly infringes.

                c)       By July 3, 2020, Defendant shall produce its initial invalidity

contentions for each asserted claim, as well as the known related invalidating references.

                d)       Plaintiff shall provide final infringement contentions within 30 days of the
                         issuance of the Court’s claim construction order.

                e)       Defendant shall provide final invalidity contentions within 30 days from
                         the date of service of Plaintiff’s final infringement contentions.

        8.     Discovery. Unless otherwise ordered by the Court or agreed to by parties, the


limitations on discovery set forth in the Federal Rules shall be strictly observed.

                (a)     Discovery Cut Off. All discovery in this case shall be initiated so that it

will be completed on or before June 18, 2021.

                                                  3
Case 1:18-cv-01518-MN Document 41 Filed 02/18/20 Page 4 of 15 PageID #: 2179




                (b)    Document Production. Document production shall be substantially

complete by February 19, 2021.


                (c)    Requests for Admission. A maximum of 25 requests for admission are

permitted for each side.

                (d)    Interrogatories.

                           i.    A maximum of 25 interrogatories, including                  contention

interrogatories, are permitted for each side.

                           ii.   The Court encourages the parties to serve and respond to

 contention interrogatories early in the case. In the absence of agreement among the parties,

 contention interrogatories, if filed, shall first be addressed by the party with the burden of proof.

 The adequacy of all interrogatory answers shall be judged by the level of detail each party

 provides (i.e., the more detail a party provides, the more detail a party shall receive).

                (e)    Depositions.

                        i.       Limitation on Hours for Fact Depositions. Each side is limited to a
total of 70 hours of taking testimony by deposition upon oral examination. The parties may
request additional deposition time upon a showing of good cause. The deposition of each expert
who issues a report shall be limited to seven (7) hours of deposition per expert report, and shall
not count toward the limitation on party and non-party depositions.

                           ii.   Location of Depositions. Any party or representative (officer,

director, or managing agent) of a party filing a civil action in this district court must ordinarily

be required, upon request, to submit to a deposition at a place designated within this district.

Exceptions to this general rule may be made by order of the Court. A defendant who becomes a

counterclaimant, cross-claimant, or third-party plaintiff shall be considered as having filed an


                                                   4
Case 1:18-cv-01518-MN Document 41 Filed 02/18/20 Page 5 of 15 PageID #: 2180




action in this Court for the purpose of this provision.

                (f)     Disclosure of Expert Testimony.

                          i.   Expert Reports. For the party who has the initial burden of proof

on the subject matter, the initial Federal Rule of Civil Procedure 26(a)(2) disclosure of expert

testimony is due on or before July 15, 2021. The supplemental disclosure to contradict or rebut

evidence on the same matter identified by another party is due on or before August 20, 2021.

Reply expert reports from the party with the initial burden of proof are due on or before

September 17, 2021. No other expert reports will be permitted without either the consent of all

parties or leave of the Court. Along with the submissions of the expert reports, the parties shall

advise of the dates and times of their experts’ availability for deposition. Expert Discovery shall

close on or before October 8, 2021.

                        ii.    Expert Report Supplementation. The parties agree they will

not permit expert declarations to be filed in connection with motions briefing (including case-

dispositive motions).

                        iii.   Objections to Expert Testimony. To the extent any objection to

expert testimony is made pursuant to the principles announced in Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702, it

shall be made by motion no later than the deadline for dispositive motions set forth herein, unless

otherwise ordered by the Court. Briefing on such motions is subject to the page limits set out in

connection with briefing of case dispositive motions.


                (g)     Discovery Matters and Disputes Relating to Protective Orders.




                                                 5
Case 1:18-cv-01518-MN Document 41 Filed 02/18/20 Page 6 of 15 PageID #: 2181




                           i.     Any discovery motion filed without first complying with the

following procedures will be denied without prejudice to renew pursuant to these procedures.

                          ii.     Should counsel find, after a reasonable effort pursuant to Local

 Rule 7.1.1 that they are unable to resolve a discovery matter or a dispute relating to a protective

 order, the parties involved in the discovery matter or protective order dispute shall contact

 the Court’s Judicial Administrator to schedule an argument.

                         iii.    On a date to be set by separate order, generally not less than four (4)

days prior to the conference, the party seeking relief shall file with the Court a letter, not to exceed

three (3) pages, outlining the issues in dispute and its position on those issues. On a date to be set

by separate order, but generally not less than three (3) days prior to the conference, any party

opposing the application for relief may file a letter, not to exceed three (3) pages, outlining that

party's reasons for its opposition.


                           iv.    The parties shall provide to the Court two (2) courtesy copies of

 its discovery letter and any other document filed in support of any letter (i.e., appendices, exhibits,

 declarations, affidavits etc.). This provision also applies to papers filed under seal. All courtesy

 copies shall be double-sided.

                          v.      Should the Court find further briefing necessary upon conclusion

of the conference, the Court will order it. Alternatively, the Court may choose to resolve the

dispute prior to the conference and will, in that event, cancel the conference.

         9.     Motions to Amend / Motions to Strike.

                a)       Any motion to amend (including a motion for leave to amend) a pleading

         or any motion to strike any pleading or other document shall be made pursuant to the

         discovery dispute procedure set forth in Paragraph 8(g) above.

                                                    6
Case 1:18-cv-01518-MN Document 41 Filed 02/18/20 Page 7 of 15 PageID #: 2182




               b)       Any such motion shall attach the proposed amended pleading as well as

 a “redline” comparison to the prior pleading or attach the document to be stricken.

        10.    Technology Tutorials. Although technology tutorials are not required by the Court,

they are appreciated and, if any party chooses to file such a tutorial, it shall be submitted on or

before the date that the Joint Claim Construction Brief is filed.

        11.    Claim Construction Issue Identification. On August 28, 2020, the parties shall

exchange a list of those claim term(s)/phrase(s) that they believe need construction.              On

September 25, 2020, the parties shall exchange their proposed claim construction of those

term(s)/phrase(s). This document will not be filed with the Court. Subsequent to exchanging that

list, the parties will meet and confer to prepare a Joint Claim Construction Chart to be submitted

two weeks prior to service of the opening claim construction brief (October 16, 2020). The parties’

Joint Claim Construction Chart should identify for the Court the term(s)/phrase(s) of the claim(s)

in issue, and should include each party’s proposed construction of the disputed claim language

with citation(s) only to the intrinsic evidence in support of their respective proposed constructions.

A copy of the patent(s) in issue as well as those portions of the intrinsic record relied upon shall

be submitted with this Joint Claim Construction Chart. In this joint submission, the parties shall

not provide argument.

        12.    Claim Construction Briefing. The Plaintiff shall serve, but not file, its opening

brief, not to exceed 20 pages, on October 30, 2020. The Defendant shall serve, but not file, its

answering brief, not to exceed 30 pages, on November 30, 2020. The Plaintiff shall serve, but

not file, its reply brief, not to exceed 20 pages, on December 21, 2020. The Defendant shall

serve, but not file, its sur-reply brief, not to exceed 10 pages, on January 11, 2021. No later than

January 29, 2021, the parties shall file a Joint Claim Construction Brief. The parties shall copy



                                                  7
      Case 1:18-cv-01518-MN Document 41 Filed 02/18/20 Page 8 of 15 PageID #: 2183




      and paste their unfiled briefs into one brief, with their positions on each claim term in sequential

      order, in substantially the form below.


                                JOINT CLAIM CONSTRUCTION BRIEF
 I.           Agreed-Upon Constructions

II.           Disputed Constructions

              [TERM 1]

                        1.    Plaintiff’s Opening Position

                        2.    Defendant’s Answering Position

                        3.    Plaintiff’s Reply Position

                        4.   Defendant’s Sur-Reply Position

             [TERM 2]

                        1.    Plaintiff’s Opening Position

                        2.    Defendant’s Answering Position

                        3.    Plaintiff’s Reply Position

                        4.    Defendant’s Sur-Reply Position

      The parties need not include any general summaries of the law relating to claim construction. If

      there are any materials that would be submitted in an index, the parties shall submit them in a

      Joint Appendix.
                                                                DP
             13.                                                                      
                     Hearing on Claim Construction. Beginning at _______ on February ______, 2021,

      the Court will hear argument on claim construction. The parties need not include any general

      summaries of the law relating to claim construction in their presentations to the Court. The parties

      shall notify the Court, by joint letter submission, no later than the date on which their joint claim




                                                       8
Case 1:18-cv-01518-MN Document 41 Filed 02/18/20 Page 9 of 15 PageID #: 2184




construction brief is filed: (i) whether they request leave to present testimony at the hearing; and

(ii) the amount of time they are requesting be allocated to them for the hearing.

       Provided that the parties comply with all portions of this Scheduling Order, and any other

orders of the Court, the parties should anticipate that the Court will issue its claim construction

order within sixty (60) days of the conclusion of the claim construction hearing. If the Court is

unable to meet this goal, it will advise the parties no later than sixty (60) days after the conclusion

of the claim construction hearing.

        14.    Supplementation. Absent agreement among the parties, and approval of the Court,

no later than 30 days of the date the Court enters the claim construction ruling, the parties

must finally supplement, inter alia, the identification of all accused products and of all

invalidity references.

        15.    Case Dispositive Motions.

                (a)      All case dispositive motions, an opening brief, and affidavits, if any, in

support of the motion shall be served and filed on or before October 21, 2021. Oppositions to

dispositive motions shall be served and filed on or before 1RYHPEHU  . Replies in

support of dispositive motions shall be served and filed on or before 'HFHPEHU. No

case dispositive motion under Rule 56 may be filed more than ten (10) days before the above

date without leave of the Court.

               (b)      Concise Statement of Facts Requirement. Any motion for summary

judgment shall be accompanied by a separate concise statement, not to exceed six (6) pages,

which details each material fact which the moving party contends is essential for the Court’s

resolution of the summary judgment motion (not the entire case) and as to which the moving




                                                  9
Case 1:18-cv-01518-MN Document 41 Filed 02/18/20 Page 10 of 15 PageID #: 2185




party contends there is no genuine issue to be tried. Each fact shall be set forth in a separate

numbered paragraph and shall be supported by specific citation(s) to the record.

               Any party opposing the motion shall include with its opposing papers a response

to the moving party’s concise statement, not to exceed six (6) pages, which admits or disputes

the facts set forth in the moving party’s concise statement on a paragraph-by-paragraph basis.

To the extent a fact is disputed, the basis of the dispute shall be supported by specific citation(s)

to the record. Failure to respond to a fact presented in the moving party’s concise statement of

facts shall indicate that fact is not in dispute for purposes of summary judgment. The party

opposing the motion may also include with its opposing papers a separate concise statement, not

to exceed four (4) pages, which sets forth material facts as to which the opposing party contends

there is a genuine issue to be tried. Each fact asserted by the opposing party shall also be set forth

in a separate numbered paragraph and shall be supported by specific citation(s) to the record.

               The moving party shall include with its reply papers a response to the opposing

party’s concise statement of facts, not to exceed four (4) pages, on a paragraph-by-paragraph

basis. Failure to respond to a fact presented in the opposing party’s concise statement of facts

shall indicate that fact remains in dispute for purposes of summary judgment.

                (c)    Page limits combined with Daubert motion page limits. Each party is

permitted to file as many case dispositive motions as desired provided, however, that each SIDE

will be limited to a combined total of 40 pages for all opening briefs, a combined total of 40

pages for all answering briefs, and a combined total of 20 pages for all reply briefs regardless of

the number of case dispositive motions that are filed. In the event that a party files, in addition

to a case dispositive motion, a Daubert motion to exclude or preclude all or any portion of an

expert’s testimony, the total amount of pages permitted for all case dispositive and Daubert



                                                  10
Case 1:18-cv-01518-MN Document 41 Filed 02/18/20 Page 11 of 15 PageID #: 2186




    motions shall be increased to 50 pages for all opening briefs, 50 pages for all answering briefs,

    and 25 pages for all reply briefs for each SIDE. 1

           16.   Applications by Motion. Except as otherwise specified herein, any application to

the Court shall be by written motion. Any non-dispositive motion should contain the statement

required by Local Rule 7.1.1.

           17.   Motions in Limine. Motions in limine shall not be separately filed. All in limine

requests and responses thereto shall be set forth in the proposed pretrial order. Each SIDE shall

be limited to three (3) in limine requests, unless otherwise permitted by the Court. The in limine

request and any response shall contain the authorities relied upon; each in limine request may be

supported by a maximum of three (3) pages of argument, may be opposed by a maximum of

three (3) pages of argument, and the side making the in limine request may add a maximum of

one (l) additional page in reply in support of its request. If more than one party is supporting or

opposing an in limine request, such support or opposition shall be combined in a single three (3)

page submission (and, if the moving party, a single one (1) page reply), unless otherwise ordered

by the Court. No separate briefing shall be submitted on in limine requests, unless otherwise

permitted by the Court.

           18.    Pretrial Conference. On              0D\ , 2022, the Court will hold a pretrial

                                               SP Unless otherwise ordered by the Court,
conference in Court with counsel beginning at ________.

the parties should assume that filing the pretrial order satisfies the pretrial disclosure requirement

of Federal Rule of Civil Procedure 26(a)(3). The parties shall file with the Court the joint proposed

final pretrial order in compliance with Local Rule 16.3(c) and the Court’s Preferences and


1
  The parties must work together to ensure that the Court receives no more than a total of 250 pages (i.e., 50 +50+125
regarding one side’s motions, and a 50+50+25 regarding the other side’s motions) of briefing on all case dispositive
motions and Daubert motions that are covered by this scheduling order and any other scheduling order entered in any
related case that is proceeding on a consolidated or coordinated pretrial schedule.

                                                         11
Case 1:18-cv-01518-MN Document 41 Filed 02/18/20 Page 12 of 15 PageID #: 2187




Procedures for Civil Cases not later than seven (7) days before the pretrial conference. Unless

otherwise ordered by the Court, the parties shall comply with the timeframes set forth in Local

Rule 16.3(d)(1)-(3) for the preparation of the joint proposed final pretrial order.

                  The parties shall provide the Court two (2) double-sided courtesy copies of the

joint proposed final pretrial order and all attachments. The proposed final pretrial order shall

contain a table of contents.

         19.     Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to be

tried to a jury, pursuant to Local Rules 47.1(a)(2) and 51.1 the parties should file (i) proposed

voir dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict

forms VHYHQ () business days before the final pretrial conference. This submission shall be

accompanied by a courtesy copy containing electronic files of these documents, in Microsoft

Word format, which may be submitted by e-mail to mn_civil@ded.uscourts.gov.

         20.     Trial. This matter is scheduled for a ILYHday MXU\trial beginning at 9:30 a.m. on

      
May _____, 2022, with the subsequent trial days beginning at 9:00 a.m. Until the case is

submitted to the jury for deliberations, the jury will be excused each day at 4:30 p.m. The trial will

be timed, as counsel will be allocated a total number of hours in which to present their respective

cases.

         21.     Judgment on Verdict and Post-Trial Status Report. Within seven (7) days after

a jury returns a verdict in any portion of a jury trial, the parties shall jointly submit a form of

order to enter judgment on the verdict. At the same time, the parties shall submit a joint status

report, indicating among other things how the case should proceed and listing any post-trial

motions each party intends to file.

      22.       Post-Trial Motions. Unless otherwise ordered by the Court, all SIDES are limited


                                                  12
Case 1:18-cv-01518-MN Document 41 Filed 02/18/20 Page 13 of 15 PageID #: 2188




to a maximum of 20 pages of opening briefs, 20 pages of answering briefs, and 10 pages of reply

briefs relating to any post-trial motions filed by that side, no matter how many such motions are

filed.

                                             ______________________________BBBBBB___
                                               _________
                                                   _    ______________________BBB
                                                                                _
                                             7
                                             7K  H +RQRRUDEOH0DU\HOOHQ1RUHLND
                                                 H
                                              7KH+RQRUDEOH0DU\HOOHQ1RUHLND
                                             8QLWHG  G 6WD
                                                        W WHV 'LVWULFW -XGJH
                                              8QLWHG6WDWHV'LVWULFW-XGJH




                                               13
Case 1:18-cv-01518-MN Document 41 Filed 02/18/20 Page 14 of 15 PageID #: 2189




                              EVENT                                             DEADLINE

 Rule 26(a)(l) Initial Disclosures                            Within fourteen (14) days of the date the
                                                              Court enters this Order
 Proposed Protective Order                                    Within fourteen (14) days of the date the
                                                              Court enters this Order
 Paragraph 3 Disclosures, Default Standard for Discovery      Within thirty (30) days of the date the
                                                              Court enters this Order
 Paragraph 4(a) Disclosures, Default Standard for Discovery
                                                              February 28, 2020
 (plaintiff identify accused products, etc.)
 Paragraph 4(b) Disclosures, Default Standard for Discovery
                                                              April 3, 2020
 (defendant produce core technical documents, etc.)
 Paragraph 4(c) Disclosures, Default Standard for Discovery
                                                              May ϮϮ, 2020
 (plaintiff produce initial claim charts)
 Paragraph 4(d) Disclosures, Default Standard for Discovery
                                                              July 3, 2020
 (defendant produce invalidity contentions, etc.)
 Joinder of Parties and Motions to Amend or Supplement
                                                              June 18, 2020
 Pleadings
 Exchange of Lists of Proposed Terms for Claim
                                                              August 28, 2020
 Construction
 Exchange of Proposed Constructions for
                                                              September 25, 2020
 Identified Terms
 Joint Claim Construction Chart                               October 16, 2020

 Plaintiff Opening Claim Construction Brief                   October 30, 2020

 Defendant Answer Claim Construction Brief                    November 30, 2020

 Plaintiff Reply Claim Construction Brief                     December 21, 2020

 Defendant Sur-Reply Claim Construction Brief                 January 11, 2021

 File Joint Claim Construction Brief                          January 29, 2021

 Claim Construction Hearing                                             ϭϮ
                                                              February_______, 2021 ĂƚϭϬ͗ϬϬĂ͘ŵ͘

 Supplementation of Accused Products and Invalidity           Within thirty (30) days of the date the
 References                                                   Court enters the claim construction ruling


                                                  14
Case 1:18-cv-01518-MN Document 41 Filed 02/18/20 Page 15 of 15 PageID #: 2190




 Substantially Complete Document Production        February 19, 2021

 Final Infringement Contentions                    Within 30 days of issuance of claim
                                                   construction order
 Final Invalidity Contentions                      Within 30 days of service of final
                                                   infringement contentions
 Fact Discovery Closes                             June 18, 2021

 Opening Expert Report                             July 15, 2021

 Rebuttal Expert Report                            August 20, 2021

 Reply Expert Report                               September 17, 2021

 Expert Discovery Closes                           October 8, 2021

 Case Dispositive Motions                          October 21, 2021

 Opposition to Dispositive Motions                 November 19, 2021

 Replies in Support of Dispositive Motions         December 10, 2021

 Pretrial Conference                               DĂǇϮ͕2022 ĂƚϮ͗ϬϬƉ͘ŵ͘

 Trial (five dayũƵƌǇ)                             May ϵ, 2022




                                              15
